Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)
MARQWANN D. MOORE ) Case No. 1:19-cv-231
. 5
. )
Plaintiff ) UNITED STATES MAGISTRATE JUDGE
y ) RICHARD A. LANZILLO
)
)
JOSHUA ALLISON, et al., ) MEMORANDUM OPINION AND
) ORDER ON DEFENDANTS’ MOTION
Defendants ) TO DISMISS [ECF No. 14]
)
I. Introduction

Plaintiff Marqwann Moore, an inmate in the custody of the Erie County Prison, initiated
this pro se action on August 19, 2019. ECF No. 1. In his complaint, Moore asserts violations of
the First and Fourth Amendments to the United States Constitution based on the conduct of
police officers Joshua Allison and Jason Russell during a traffic stop and subsequent cavity
search on July 21, 2019.! Id. Moore seeks compensatory and punitive damages pursuant to 42
US.C. § 1983. Id.

Presently pending is Defendants’ motion to dismiss for failure to state a claim [ECF No.
14] and brief in support [ECF No. 15]. In their motion, Defendants construe Moore’s complaint
as raising a First Amendment retaliation claim, a Fourth Amendment claim for excessive force, a
Fourth Amendment claim for unreasonable search and seizure, and a state law claim for
intentional infliction of emotional distress. ECF No. 15 at 3. In his response in opposition to

Defendants’ motion, Moore clarifies that he is “not challenging [the] legality of his arrest,” but

 

' Although he does not refer to it in his complaint, Moore’s excessive force claims may also implicate the Eighth
Amendment.
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 2 of 12

rather “only the excessive force . . . and retaliation used.” ECF No. 17 4 7. It also appears that
Moore has abandoned his intentional infliction of emotional distress (ITED) claim.” See,
generally, ECF No. 17. With these clarifications in mind, this matter is ripe for disposition.
II. Factual Background

The following allegations from Moore’s complaint are accepted as true for purposes of
this motion. On July 21, 2019, Moore was operating his vehicle around 1:10 a.m. when Russell
and Allison began following him in an unmarked City of Erie patrol unit. ECF No. 5 43.
Defendants followed Moore for several blocks before flashing their lights and initiating a traffic
stop. Id.§5. After answering a few initial questions, Moore questioned the legitimacy of the
traffic stop, noting that he had not been speeding or driving erratically. /d. 6. This caused
Russell to become “blatantly upset” and ask for Moore’s identification. Id.

After examining Moore’s identification, Russell asked Moore to exit his vehicle. Id. { 7.
Moore indicated that he did not feel safe doing so and accused the officers of harassment. Jd.
Russell become flushed and agitated and told Moore that his “black ass is going to jail.” Jd.
When Moore attempted to use his cell phone to dial 911 and speak with a supervising officer,
Russell reached into the window of Moore’s vehicle, unlocked the door, “dragged [Moore] out of
the vehicle,” placed him in handcuffs, and informed him that he was being arrested for “not

being compliant” and “driving under a dui suspension.” Jd. {J 8-9.

 

? Moore did not respond to Defendants’ arguments concerning the ITED claim in his response. Consequently, the
Court concludes that Moore is either not asserting a claim for ITED or has elected to abandon that theory of liability.
See, e.g., Tambasco v. United States Dept. of Army, 2018 WL 1203466, at *2 (M.D. Pa. Mar. 8, 2018) (dismissing
claims as unopposed when the plaintiff failed to respond to arguments made by the defendants in support of their
motion to dismiss); Lada v. Delaware County Community College, 2009 WL 3217183, at *10 (E.D. Pa. Sept. 30,
2009) (“To put it simply: plaintiffs who fail to brief their opposition to portions of motions to dismiss do so at the
risk of having those parts of the motions to dismiss granted as uncontested.”).

3 The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all
proceedings in this case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 3 of 12

After securing Moore, Defendants drove him to the Erie Police Station in the back of
their patrol car. /d. § 10. During the ride, Allison told Russell that he was going to “enjoy
giving this fat fuck a cavity search since he thinks he’s Johnny Cochran or a lawyer.” Jd. Once
they reached the station, Russell and Allison escorted Moore to a cell, ripped his clothes off, and
performed a cavity search of Moore’s rectum while several other officers watched. Jd. 912. An
unknown officer “put his finger inside [Moore’s] rectum twice” and discovered a small bag of
narcotics. Id. J 12. Moore contends that this caused “anal bleeding and extreme discomfort.”
Td.

Following the search, Moore’s handcuffs were removed and he was placed in a holding
cell. Moore ultimately pled guilty to a summary offense of driving with a suspended license and
a misdemeanor offense for possession of narcotics. ECF No. 14-3.4

IH. Standard of Review

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (d Cir. 1993). In deciding a
motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the
merits; rather, the plaintiff must only present factual allegations sufficient “to raise a right to
relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)
(citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed.
2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

pursuant to Rule 12 (b)(6) if it fails to allege “enough facts to state a claim to relief that is

 

* Because Moore’s state criminal docket is a matter of public record, the Court may consider that document without
converting Defendants’ motion to dismiss into a motion for summary judgment. Jn re Burlington Coat Factory Sec.
Litig., 114 F.3d 1410, 1426 Gd Cir. 1997); Basile v. Township of Smith, 752 F Supp.2d 643, 648 n. 4 (W.D. Pa.
2010) (observing that common pleas court dockets are the type of public record that can be considered on a motion
to dismiss without conversion).
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 4 of 12

plausible on its face.” Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard
established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court
must accept as true all well-pled factual allegations in the complaint and views them in a light
most favorable to the plaintiff. U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 Gd Cir.
2002).

While a complaint does not need detailed factual allegations to survive a motion to
dismiss, a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555.
A “formulaic recitation of the elements of a cause of action will not do.” Jd. (citing Papasan v.
Allain, 478 U.S. 265, 286 (1986)). Moreover, a court need not accept inferences drawn by a
plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.
Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 Gd Cir. 2004) (citing Morse v. Lower
Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal
conclusions disguised as factual allegations. Twombly, 550 U.S. at 555 (citing Papasan, 478
U.S. at 286). See also McTernan v. City of York, Pennsylvania, 577 F.3d 521, 531 Gd Cir.
2009) (‘The tenet that a court must accept as true all of the allegations contained in a complaint
is inapplicable to legal conclusions.”).

Expounding on the 7wombly/Iqbal line of cases, the Third Circuit has articulated the
following three-step approach:

First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.’ Second, the court should identify allegations that, ‘because they are no more
than conclusions, are not entitled to the assumption of truth.’ Finally, ‘where there
are well-pleaded factual allegations, a court should assume their veracity and then
determine whether they plausibly give rise to an entitlement for relief.’

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is “a context-specific
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 5 of 12

task that requires the reviewing court to draw on its judicial experience and common sense.”
Iqbal, 556 U.S. at 679.

Finally, because Plaintiff is proceeding pro se, the allegations in the complaint must be
held to “less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner,
404 U.S. 519, 520-521 (1972). If the court can reasonably read a pro se litigant’s pleadings to
state a valid claim upon which relief could be granted, it should do so despite the litigant’s
failure to cite proper legal authority, confusion of legal theories, poor syntax and sentence
construction, or unfamiliarity with pleading requirements. Boag v. MacDougall, 454 U.S. 364
(1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552, 555 (3d Cir. 1969) (petition
prepared by a prisoner may be inartfully drawn and should be read “with a measure of
tolerance”).

IV. Analysis

In his complaint, Moore alleges that Defendants retaliated against him for “exercising”
and “vocalizing” his constitutional rights during the initial traffic stop and used excessive force
when they removed him from his vehicle and performed the cavity search at the police station.
Defendants respond that: (1) Moore’s retaliation claim is barred by Heck v. Humphrey, 512 US.
477 (1994); (2) Moore has failed to state a claim for excessive force; (3) Russell is entitled to
qualified immunity for his actions during the traffic stop; and (4) Moore’s request for
unliquidated damages should be stricken pursuant to Local Rule of Civil Procedure 8. ECF No.
15 at 4.° To the extent necessary to resolve the pending motion, each of these defenses will be

addressed in turn.

 

5 Defendants also urge the Court to decline to exercise supplemental jurisdiction over Moore’s state law claim for
ITED. The Court need not consider this request because it appears that Moore has abandoned his HED claim.
Case 1:19-cv-00231-RAL Document 18 Filed 07/01/20 Page 6 of 12

A. Heck v. Humphrey

Moore first contends that Russell and Allison violated his right to free speech by arresting
him in retaliation for “exercising” and “vocalizing” his constitutional rights. Moore alleges that
Defendants’ agitation and anger when Moore questioned the legality of the traffic stop led
directly to his subsequent arrest. Defendants respond that this claim is barred by the “favorable
termination” rule established by the United States Supreme Court in Heck v. Humphrey, 512 U.S.
477 (1994).

As a general matter, the First Amendment “prohibits government officials from
subjecting an individual to retaliatory actions, including criminal prosecutions, for speaking out.”
Hartman v. Moore, 547 U.S. 250, 256 (2006) (citation omitted). This protection encompasses “a
significant amount of verbal criticism and challenge directed at police officers,” Houston v. Hill,
482 U.S. 451, 461 (1987), including “nonprovocatively voicing an objection to what one
objectively feels is a highly questionable detention by a police officer.” Perez v. Vega, 2019 WL
1045387, at *4 (E.D. Pa. Mar. 5, 2019). To establish a claim for retaliation, a plaintiff must
allege: “(1) that he engaged in constitutionally-protected activity; (2) that the government
responded with retaliation; and (3) that the protected activity caused the retaliation.” George v.
Rehiel, 738 F.3d 562, 585 (3d Cir. 2013). Where the alleged retaliation results in the plaintiff's
arrest, the plaintiff “must also show the absence of probable cause for the arrest.” Yoast v.
Pottstown Borough, -- F.Supp.3d --, 2020 WL 529882, at *4 (E.D. Pa. Feb. 3, 2020). See also
Walker v. Clearfield Cnty. DA, 413 Fed. Appx. 481, 483 (d Cir. 2011) (noting that the absence
of probable cause is a fourth element required to state a First Amendment retaliatory arrest

claim).
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 7 of 12

In the instant case, Moore pleaded guilty to several of the criminal charges stemming
from his arrest. Based on Moore’s admission of guilt, Defendants maintain that he cannot
establish the final element of his retaliation claim — the absence of probable cause — without
running afoul of Heck’s “favorable termination” rule. The Court agrees.

In Heck, the Supreme Court held that “to recover damages [or other relief] for allegedly
unconstitutional conviction or imprisonment, or for other harm caused by actions whose
unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that
the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus[.|” Heck, 512 U.S. at 486-87
(footnote and internal citation omitted). In other words, “a prisoner cannot use § 1983 to obtain
damages where success would necessarily imply the unlawfulness of a (not previously
invalidated) conviction or sentence.” Wilkinson v. Dotson, 544 U.S. 74, 81 (2005).

As recently reiterated by the United States Supreme Court, “[t]he presence of probable
cause ... generally defeat[s] a First Amendment retaliatory arrest claim.” Nieves v. Bartlett, 139
S. Ct. 1715, 1726 (2019). Consequently, Moore’s First Amendment retaliatory arrest claim
hinges on whether he can demonstrate that Russell and Allison lacked probable cause when they
arrested him. Hartman, 547 U.S. at 258; Nieves, 139 S. Ct. at 1726. Moore cannot make that
demonstration without impugning the validity of his guilty plea in the underlying criminal
proceeding. A review of the state court docket for his criminal case confirms that his plea has
not been “reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal court’s
Case 1:19-cv-00231-RAL Document 18 Filed 07/01/20 Page 8 of 12

issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-87. Consequently, Moore’s
retaliatory arrest claim is barred by Heck and must be dismissed.°

B. Failure to state a claim

Moore next contends that Russell and Allison violated his Fourth Amendment right to be
free from unreasonable searches and seizures by utilizing excessive force: (1) when removing
him from his vehicle, and (2) while performing a cavity search for narcotics at the Erie Police
Station. Defendants counter that the force used in each instance was reasonable under the
circumstances and that their actions are protected by qualified immunity.’

“Use of excessive force by a state official effectuating a search or seizure violates the
Fourth Amendment.” Estate of Smith v. Marasco, 430 F.3d 140, 148 Gd Cir. 2005). “To state a
claim for excessive force as an unreasonable seizure under the Fourth Amendment, a plaintiff
must show that a ‘seizure’ occurred and that it was unreasonable.” Curley v. Klem, 499 F.3d
199, 203 n.4 (3d Cir. 2007) (quoting Abraham v. Raso, 183 F.3d 279, 288 (3d Cir. 1999))
(internal quotation marks omitted). Because there appears to be no dispute that Moore was
seized, “the only question is whether the alleged use of force during that seizure was
unreasonable.” Ansell v. Ross Twp, Penn., 419 Fed. Appx. 209, 212 (3d Cir. 2011).

“The ‘reasonableness’ of a particular use of force must be judged from the perspective of
a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham vy.
Connor, 490 U.S. 386, 396 (1989) (citing Terry v. Ohio, 392 U.S. 1, 20-22 (1968)). The

Supreme Court has provided a series of considerations to guide courts in assessing the

 

6 Said dismissal is without prejudice to Moore’s ability to reassert his claims should his guilty plea ultimately be
reversed or otherwise overturned.

7 Because the Court concludes that Moore has failed to state a claim, it need not consider whether qualified
immunity applies at this time. However, Defendants are free to reassert the doctrine of qualified immunity m
response to an amended complaint, should one be filed.
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 9 of 12

reasonableness of the use of force including “the severity of the crime at issue, whether the
suspect poses an immediate threat to the safety of the officers or others, and whether he is
actively resisting arrest or attempting to evade arrest by flight.” Jd. (citing Tennessee v. Garner,
471 U.S. 1, 8-9 (1985)). In addition, the Court of Appeals for the Third Circuit has directed
courts to consider “the duration of the action, whether the action takes place in the context of
effecting an arrest, the possibility that the suspect may be armed, and the number of persons with
whom the police officers must contend at one time.” Ansell, 419 Fed. Appx. at 213 (quoting
Sharrar vy. Felsing, 128 F.3d 810, 822 (3d Cir. 1997)). Whether an officer’s use of force was
reasonable “is an inherently fact-based inquiry.” McKay v. Krimmel, 2020 WL 1479133, at *3
(E.D. Pa. Mar. 25, 2020).

Turning first to the vehicle incident, Moore alleges only that Russell “physically
restrained [Moore] and dragged him out of the vehicle and handcuffed him.” ECF No. 5 { 8.
This occurred immediately after Moore refused Russell’s request to exit his vehicle because he
feared for his safety and believed the traffic stop was illegal. /d. These bare-bones allegations
are insufficient to create a plausible inference that a constitutional violation occurred, even at the
pleadings stage. Among other things, Moore fails to provide critical details such as where
Russell grabbed him, how much force he used to remove him from his vehicle and place him in
handcuffs, and whether Moore was resistant or compliant at the time. Nor does he specify
whether he sustained any physical injury. Desabatino v. Biagini, 2020 WL 3469757, at *5
(W.D. Pa. June 24, 2020) (“[T]he presence or absence of physical injury is probative evidence of
whether the force used was excessive.”) (quoting Velius v. Twp. of Hamilton, 754 F. Supp. 2d
689, 694 (D.N.J. 2010)). In the absence of these and other details, Moore has failed to plead a

right to relief that rises above the speculative level. However, because of the possibility that
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 10 of 12

such facts exist, the Court will provide Moore with an opportunity to amend his complaint to
cure these deficiencies.

The Court reaches the same conclusion with respect to the cavity search. Moore alleges
that an unidentified officer put on gloves, stripped him, told him to bend over, and then probed
his rectum with a finger twice and removed a baggie of illegal narcotics causing “anal bleeding
and extreme discomfort.” Jd. While a strip search may constitute a “significant intrusion on an
individual’s privacy,” United States v. Whitted, 541 F.3d 480, 486 (3d Cir. 2008), strip searches
do not violate the Fourth Amendment when they take place in the prison or detention facility
setting and where officials conduct searches in a reasonable manner to maintain security and
search for contraband or weapons. See Florence v. Board of Chosen Freeholders of Cty. of
Burlington, 621 F.3d 296, 309-11 Gd Cir. 2010); Millhouse v. Arbasak, 373 Fed. Appx. 135, 137
(3d Cir. 2010) (holding that prison officials may conduct visual body cavity searches if
performed in a reasonable manner). Allegations that a strip search was degrading or
embarrassing also fail to state a constitutional violation. See Millhouse, 373 Fed. Appx. at 137
(body cavity strip “searches, even if embarrassing and humiliating, do not violate the
constitution”). However, an excessive force claim may arise under the Fourth or Eighth
Amendment if the search is conducted in a physically abusive manner. See, e.g., Jordan v.
Cicchi, 428 Fed. Appx. 195, 199-200 (3d Cir. 2011) (explaining that an excessive force claim
arising from a strip search may proceed under either the Fourth Amendment or the Eighth
Amendment); Robinson vy. Ricci, 2012 WL 1067909, at *17 n. 6 (D.N.J. Mar. 29, 2012) (noting
that, in addition to a possible Fourth Amendment violation, the “Eighth Amendment may be
implicated where the strip search or visual body cavity search was conducted in a brutish and

unreasonable manner”).

10
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 11 of 12

Here, Moore has failed to allege facts suggesting that he experienced a brutish or
physically abusive intrusion. His description of the incident states only that an unidentified
officer “put his finger inside [Moore’s] rectum twice” while he was handcuffed. There is
nothing in the complaint to create an inference that the officer used more force than was
necessary to discover and confiscate the contraband in Moore’s rectum. See Hudson v.
MeMillian, 503 U.S. 1, 7 (1992) (noting that the constitutional prohibition of excessive force
“necessarily excludes . .. de minimus uses of physical force”) (quoting Whitley v. Albers, 475
U.S. 312, 327 (1986)). Moreover, while Moore indicates that he experienced discomfort and
bleeding, he does not allege that he sustained a serious injury. See id. at 7 (noting that the
absence of a serious injury, while not dispositive, is relevant to the Court’s excessive force
inquiry). In the absence of specific factual allegations suggesting that the amount of force used
to conduct the search was unreasonable, Moore’s excessive force claim must be dismissed. As
discussed below, however, Moore will again be provided an opportunity to amend his pleading.

A. Leave to amend

The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal
for failure to state a claim, the Court should permit a curative amendment, unless an amendment
would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.
2002). This instruction is equally applicable to pro se litigants and those represented by counsel.
Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

Here, because it is not clear that amendment would be futile as to Moore’s Fourth |
Amendment claims, the Court will provide Moore with an opportunity to file an amended
complaint. Moore should provide, in detail, any and every fact that he believes will help him to

establish the legal elements of his excessive force claims. Moore is reminded that an amended

ll
Case 1:19-cv-00231-RAL Document18 Filed 07/01/20 Page 12 of 12

complaint “must be complete in all respects. It is a new pleading which stands by itself as an
adequate complaint without reference to the complaint already filed.” Williams v. Ferdarko,
2018 WL 3653272, at *1 n. 1 (W.D. Pa. Aug. 1, 2018) (quoting Young v. Keohane, 809 F.Supp.
1185, 1189 (M.D. Pa. 1992)).

Moore’s retaliation claim, on the other hand, is barred by Heck v. Humphrey. Although
that claim must be dismissed without prejudice, Moore should only include it in his amended
complaint if he can demonstrate that his guilty plea in the underlying criminal case has been
reversed or otherwise overturned.

V. Conclusion

For the reasons stated herein, Defendants’ motion to dismiss [ECF No. 14] is
GRANTED. Moore may attempt to remedy the deficiencies identified in this order by filing an
amended complaint, if factually warranted, within thirty (30) days of this order. Failure to file an

amended complaint within that timeframe will result in dismissal of this action, with prejudice.

psicbicasstntat
exeneni ea
aero a

” go _ oo as -
RICHARD A. LANZILLO
United States Magistrate Judge

 

Dated: July 1, 2020

12
